HAMILTON, Judge,
delivered the following opinion:
In this case the referee has proceeded in a .spirit of perfect fairness to all interests, and reported adversely for lack of proof; and the attorney for the claimant Oaxton Company admits, that the failure to make proof is his own fault, .due to important cases taking him out of town. The claimant is a nonresident of Porto Eico. Under the circumstances an order will be entered that the report of the referee is confirmed, effective September 15, unless on or before that date proportionate costs of previous reference are paid, and due proof be offered before the referee, in which case the referee will hear the proof and make a supplemental report, which will lie over two.weeks for exception, and the two reports will be considered together at the opening of the fall term. But if such previous costs¡ are not paid and proof be not made by September 15, or such later date for proof as the referee, for cause shown, may appoint,- the present order for confirmation is effective without moré.